Citation Nr: 0902838	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  99-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the residuals of an injury 
of the eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to March 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an application to reopen a claim for 
service connection for the residuals of an eye injury.  The 
Board likewise denied the appellant's application to reopen 
his previously denied claim in a May 2001 decision.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), and the Board's 
decision was vacated pursuant to an October 2002 Order, 
following a Joint Motion for Remand.  The parties requested 
that the Court vacate the Board's May 2001 decision and 
remand the matter so that the veteran could be provided with 
all notification provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Court granted the joint motion and 
remanded the case to the Board.  

The Board subsequently remanded the case to the RO in 
September 2003 and March 2005.  On those occasions, adequate 
notification under the VCAA was required as were requests for 
further development and consideration.  The veteran's claim 
has now been returned to the Board for further adjudication.


FINDINGS OF FACT

1.	In a December 1984 decision, the Board denied entitlement 
to service connection for the residuals of an eye injury.  It 
was held that recent examination failed to reveal any 
residuals of any in-service eye injury.  He was provided 
notice of that decision.

2.	Evidence received subsequent to the December 1984 decision 
of the Board fails to show that the veteran has any residuals 
of an inservice eye injury.  Evidence received is cumulative 
and redundant and is not so significant that it needs to be 
considered with the other evidence on the merits.
CONCLUSION OF LAW

The additional evidence received subsequent to the December 
1984 decision of the Board is not new and material, the claim 
is not reopened and the December 1984 Board decision is 
final.  38 U.S.C.A. §5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in February 2004, April 2005, September 
2005 and May 2006, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Furthermore, the September 2005 letter provides sufficient 
notice as to what is needed in terms of new and material 
evidence so as to satisfy the notice provisions of Kent.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The May 2006 VCAA letter includes all notifications 
necessary for this provision.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for the residuals of an eye injury was 
previously denied by the Board in a December 1984 decision.  
Under such circumstances, the decision of the Board is final, 
with the exception that a veteran may later reopen his claim 
if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence as herein pertinent means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

It is noted that the provisions of 38 C.F.R. § 3.156(a) were 
amended.  The regulatory changes apply to claims filed on or 
after August 29, 2001 and are not applicable in the present 
case.

Evidence of record at the time of the Board's 1984 decision 
included the service treatment records that showed that the 
veteran had sustained an injury of his eyes while on active 
duty when they were splashed with sulfuric acid.  Follow-up 
evaluation several days later showed that the veteran had 
complaints of headache, but that the external eyes and 
cornea's were within normal limits.  On examination for 
discharge from active duty, the veteran's history of eye 
trouble was noted, but clinical evaluation of the eyes was 
normal.  Also of record at the time of the 1984 decision were 
the results of two VA compensation examinations.  A June 1983 
VA compensation examination that showed the only eye 
abnormality to be refractive error.  A July 1984 VA 
examination also showed the only diagnosis to be refractive 
error, noting that the error in the right eye was not 
correctable by prescription.  The examiner stated that he was 
unable to say whether the acid injury in service had caused 
the vision problem, but noted that the veteran's history 
indicated that his vision did start to deteriorate after the 
acid accident.  

Evidence received subsequent to the December 1984 Board 
decision consists primarily of two VA compensation 
examination that were scheduled to ascertain whether the 
veteran had current residual disability that could be 
attributed to the acid injury that he sustained while on 
active duty.  Both of the examiners who evaluated the veteran 
indicated that there was no residual disability.  The first 
examination, dated in April 2004, showed that the veteran's 
corrected visual acuity in the right eye was 20/70, with 
improvement when "super pinholed" to 20/40-2.  Corrected 
visual acuity in the left eye was 20/20.  After "exhausted 
review of the C-file and a detailed examination," the 
examiner stated that no current organic corneal etiology for 
the veteran's decreased vision in the right eye could be 
found.  The vision in the left eye was normal.  

An examination was conducted by VA in March 2005.  At that 
time, corrected visual acuity was 20/30 in the right eye and 
20/20 in the left eye.  The impression was of status post 
chemical burn to the eyes with battery acid, with no evidence 
of any scar or evidence of anterior segment trauma or 
sequelae form the battery acid injury of the eyes.  The 
examiner stated that it was not found that there was any 
permanent residual eye disability from the chemical burn of 
the veteran's eyes during service.  The veteran could have 
had acute and transitory eye symptoms during service that had 
resolved without residuals.  The fact that the right eye 
could only be corrected to 20/30 was considered to possibly 
be due to a mild degree of amblyopia, but there was no 
evidence of any ocular pathology from the injury, including 
an increase in severity of the amblyopia as a result of the 
chemical burn.  The left eye had some superficial punctate 
staining that was considered to be related to dry eyes and 
unrelated to the chemical burn injury while in service.  

The veteran has been afforded two compensation examinations 
to ascertain if he has any current residual disability that 
may be associated with the eye injury that occurred during 
service.  After review of the evidence that has been received 
subsequent to the December 1984 Board decision, the Board 
must conclude that new and material evidence has not been 
received.  The new evidence of record does not show that the 
veteran has any current residuals of the eye injury that he 
sustained while on active duty.  A threshold element of a 
claim for compensation is the existence of a current 
disability that may be attributed to the inservice injury.  
Under these circumstances, the claim must remain denied.  


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
the residuals of an injury of the eyes is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


